Howell, J.
In February, 1868, the plaintiff sequestered, in the possession of the defendant, a mule, which, he alleges, was stolen from him in December, 1866. The defendant set up title by purchase, in good faith, in February, 1867, from one T. McMahon, called in warranty, who bought said mule and a dray from one P. Condon, who had purchased them as estrays on fourteenth January, 1867, at public *587auction, at a sale by tbe Street Commissioner of New Orleans, under police laws, after due advertisement. The district judge was satisfied that tbe mule was stolen from plaintiff, and under articles 2427 and 3472, C. C., gave bim a judgment for tbe mule or its value, $250, and tbe sum of "$318 for tbe use or hire thereof to tbe institution of this suit, and a judgment in favor of defendant for $225, against McMahon, as warrantor. Defendant appealed, and before us be invokes article 3474, as relieving bim from liability. It reads as follows: “This reclamation on tbe part of tbe owner, even by reimbursing tbe price, is not allowed against a person who has purchased stray animals which have been sold in conformity with tbe regulations of police, or other movable objects lost or abandoned which are sold by authority of law, although be has not possessed them during the time required for tbe prescription of movables.”
Tbe evidence shows that tbe mule in question, with a dray and harness, was advertised during ten days and sold by tbe Street Commissioner, as an estray, in accordance with tbe police regulations on that subject, except that tbe advertisement was not made immediately after tbe expiration of three days from tbe date of impounding, as. prescribed by said regulations; but this delay can not be said to be prejudicial to tbe owner, as it prolonged tbe time for search and recovery before bis title would be divested. Whether tbe mule was stolen or not from tbe plaintiff, it is unnecessary to decide in this controversy, as it is shown that defendant’s title was not derived through tbe alleged theft, bub through tbe acts of public officers in tbe mode prescribed by law j and the article of tlie Code above quoted denies to tbe original owner tbe right of reclamation, even upon refunding tbe price, and confirms tbe title of the purchaser to animals regularly sold as estray
It is therefore ordered that tbe judgment appealed from be reversed, and that there be judgment in favor of defendant, with costs in both courts.
Rehearing refused.